Citation Nr: 1631418	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  10-47 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from August 1998 to January 2000.
This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO denied service connection for hypertension.  The Veteran filed a notice of disagreement (NOD) in April 2010 and the RO issued a statement of the case (SOC) in October 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2010.  

In November 2010, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  He withdrew his DRO hearing request in December 2015 (see a December 2015 "Report of General Information" form (VA Form 27-0820)).

Following the receipt of additional relevant evidence, the RO continued to deny the claim on appeal, as reflected in a January 2016 supplemental SOC (SSOC).

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on this claim is warranted. 

The Veteran contends that he has current hypertension related to "stressful training" that he experienced in service.  In the alternative, he claims that the hypertension is related to his service-connected schizophrenia.  A VA examination was conducted in January 2016 and the Veteran was diagnosed with hypertension.  The physician who conducted the examination opined that the Veteran's hypertension was not likely (not "at least as likely as not"/"50 percent or greater probability") proximately due to or the result of schizophrenia.  She reasoned that treatment records from a VA physician dated in 2009 showed that the Veteran was diagnosed with benign essential hypertension which was attributed to lifestyle/dietary factors.

The January 2016 examiner did not otherwise provide specific opinions as to whether the Veteran's hypertension was aggravated by his service-connected schizophrenia or was directly related to service (to include his "stressful training" in service).  Hence, a remand is necessary to obtain an addendum opinion (preferably, from the January 2016 VA examiner) which fully addresses whether the Veteran's current hypertension is related to service or his service-connected schizophrenia.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further opinions in connection with this claim, to ensure that all due process requirements are met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (in VBMS and Virtual VA) all outstanding, pertinent records.  

As regards VA medical records, the electronic claims file includes records of the Veteran's treatment from the VA Medical Center (VAMC) in Columbus, Ohio dated from April 2000 to November 2015 and from the VAMC in Chillicothe, Ohio dated from September 2001 to March 2015.  Hence, there may be additional VA treatment records that have not yet been obtained.  In particular, a June 2015 VA primary care physician note from the Columbus VAMC indicates that the Veteran was scheduled for follow up treatment for various disabilities (including hypertension) in 6 months.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted locations all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly, as regards private treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014).  See 38 U.S.C.A. § 5103(b) (1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran, to particularly include Columbus VAMC records dated since November 2015 and Chillicothe VAMC records dated since March 2015.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate, signed authorization to obtain any outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the examiner who conducted the January 2016 VA examination an addendum opinion regarding the etiology of the Veteran's current hypertension.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

Based on a review of all pertinent lay and medical evidence, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension:

(a)  had its onset during service, was manifested to a compensable degree within the first post-service year, or is otherwise medically related to service (to include claimed stressful training therein); or, if not

(b)  was caused OR is aggravated (worsened beyond the natural progression) by his service-connected schizophrenia.  If aggravation is found, the examiner should attempt to quantify the extent of  additional disability resulting from such aggravation, consistent with 38 C.F.R. § 3.310(b) (to include determining, to the extent possible, the baseline severity of the disability before such aggravation).
.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, to include a blood pressure reading of 122/90 recorded during service in April 1999, and a September 2001 VA nursing note which reveals that the average of the Veteran's last 3 blood pressures was greater than 140/90.

The examiner musr also consider all lay assertions, to include the Veteran's competent assertions as the nature, onset and continuity of symptoms, his stressful training in service.  If the Veteran's assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include that added to the electronic claims file (in VBMS and Virtual VA) since the last adjudication), and all legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



